DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1–20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s arguments against Takai are unpersuasive.
Applicant argues that “Takai never discloses or suggests that the input device 1 as a whole, or the command conversion section 3, command database 31, and/or wireless communication section 4 in particular are integrated with or attached to a boot or shoe” (pg. 8). Applicant argues that “FIG. 3 explicitly depicts the command conversion section 3 as separate from any shoe” (pg. 8). The Office disagrees because it finds that fig. 3 is depicting entirely wired connections at the shoes. Takai clearly discloses its system having only two components as shown in fig. 1: input device 1 (joined with the shoe) and contents reproduction apparatus 10. Fig. 2 depicts one shoe or boot with two walking sensors 2 implemented as R1 and R2, wherein each walking sensor has a bronze plate 21, a reinforcing material 22, and an output terminal 23 connected to an amplifier 24. Fig. 3 depicts both R1/R2 as well as L1/L2 each connected to their own respective amplifiers 24, and further depicts each amplifier connected to a high-pass filter 25, an A/D conversion circuit 26, all leading to command conversion section 3. There is no reason to interpret any one of these connections as either wireless to the contents reproduction apparatus, or wired to an element elsewhere than the shoes.
Applicant argues that Takai’s command conversion section 3 needs data from both walking sensors (pg. 8), and the Office grants that this is suggested by fig. 3, but a closer reading of Takai reveals the opposite. See that fig. 4B shows six different patterns, each one dependent solely on the outputs alternate embodiment that corresponds to how Applicant has argued Takai should be understood, though of course this embodiment is not the one the Office is relying on in the prior art rejection. 
Applicant’s arguments against Dixon are persuasive.
For claim 16, Applicant argues that, “while Dixon’s programs do allow an operator to program a motion, position, or movement of a robot (see, e.g., Dixon at 3.2.3), the programs do not include a customized operating parameter associated with the programmed motion, position, or movement of the robot” (pg. 10). While the Office previously relied on the lengthy list of control facets in the appendices of Dixon, searching the reference closely, at the previously cited portion and throughout the rest of the reference, the Office indeed finds no explicit mention of what could most straightforwardly be considered a welding operator parameter, e.g. current or voltage.
Applicant’s disclosure includes several examples of what it considered an “operating parameter,” including “voltage,” “current,” “welding wire diameter,” and “wire feed speed” (para. 15). Given that the disclosure only envisions a hand-held welder (see, among other places, figs. 3 and 4), it is reasonable to find that “operating parameter” is not meant to extend to robotic position control, which is understandable since a robot can be fairly understood as an apparatus separate from a welder. Therefore, Applicant’s arguments are fairly validated by the disclosure.
Appraising Dixon in its totality, the Office finds it only reasonable to conclude that Dixon’s only notable concern is with controlling movement of a robotic welder. It is further fair, in line with 
While Applicant only made these arguments against Dixon with respect to independent claim 16, independent claim 1 also recites “an adjustment of an operating parameter,” and independent claim 7 recites “an operating parameter adjustment.” Therefore, the same rationale for withdrawing the rejection applies to those claims.
While either Karakas (US Pub. 2007/0187378) or Schiefermüller et al. (US Pub. 2011/0316516) could be cited as a reference showing operating parameter adjustment associated with a defined motion, position, or movement, each of these references uses a welding torch as the locus of the defined motion, position, or movement, and they are otherwise not sufficiently related to a robot welder.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached on 10:30 AM to 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN J NORTON/Examiner, Art Unit 3761